Exhibit 10.1

 

DINEEQUITY, INC. AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN FOR NON-EMPLOYEE
DIRECTORS

 

1.                                       Purpose.   The purpose of the
DineEquity, Inc. Amended and Restated 2005 Stock Incentive Plan for Non-Employee
Directors (the “Plan”) is to provide DineEquity, Inc. (the “Company”) with an
effective means of attracting, retaining, and motivating non-employee directors
of the Company .

 

2.                                       Eligibility.   Any director of the
Company who is not an employee of the Company (“Eligible Director”) is eligible
to participate in the Plan.

 

3.                                       Administration.   The Plan shall be
administered by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”).  Except as otherwise expressly provided
in the Plan, the Committee shall have full power and authority to interpret and
administer the Plan, to determine the Eligible Directors to receive awards and
the amounts, types and terms of the awards, to adopt, amend, and rescind
rules and regulations, and to establish terms and conditions, not inconsistent
with the provisions of the Plan, for the administration and implementation of
the Plan, provided, however, that the Committee may not, after the date of any
award, make any changes that would adversely affect the rights of a recipient
under such award without the consent of the recipient.  The determination of the
Committee on all matters shall be final and conclusive and binding on the
Company and all participants.

 

4.                                       Awards.   Awards may be made by the
Committee in such amounts as it shall determine in cash, in common stock of the
Company (“Common Stock”), in options to purchase Common Stock of the Corporation
(“Stock Options”), in stock appreciation rights with respect to shares of Common
Stock (“Stock Appreciation Rights”), in shares of Common Stock subject to
certain restrictions (“Restricted Stock”), or in rights to receive shares of
Common Stock (or cash in lieu thereof) in the future (“Restricted Stock Units”),
or any combination thereof.  Eligible Director’s annual retainers shall also be
paid under the Plan as provided in Section 6.  There shall be 200,000 shares
available for issuance in connection with awards under the Plan.  If any award
under the Plan shall expire, terminate, or be canceled for any reason without
having been vested or exercised in full, the corresponding number of shares
which were reserved for issuance in connection therewith shall again be
available for the purposes of the Plan.  Shares available under the Plan may be
authorized and unissued shares or may be treasury shares.

 

5.                                       Restricted Stock Performance Formula.  
Awards of Restricted Stock or Restricted Stock Units may be granted pursuant to
the formula described in this section, referred to herein as the “Restricted
Stock Performance Formula.”  The Committee shall make an initial grant of shares
of Restricted Stock or Restricted Stock Units (the “Initial Grant”).  At the end
of a specified performance period (determined by the Committee), the number of
shares in the Initial Grant shall be increased or decreased, based on the
increase or decrease in the fair market value (as defined in Section 6 below) of
a share of Common Stock during the performance period, by a number of shares
equal to (a) the excess of the fair market value of a share of Common Stock on
the last day of the performance period over the fair market value of a share of
Common Stock on the grant date multiplied by

 

1

--------------------------------------------------------------------------------


 

(b) the number of shares of Common Stock subject to the Initial Grant and
divided by (c) the fair market value of a share of Common Stock on the last day
of the performance period.  The number of shares of Common Stock so determined
is added to (in the case of a higher fair market value) or subtracted from (in
the case of a lower fair market value) the number of shares of Restricted Stock
or Restricted Stock Units to be earned at that time. Once the number of shares
of Restricted Stock or Restricted Stock Units has been adjusted, restrictions
and/or vesting conditions will continue to be imposed for a period of time
determined by the Committee.

 

6.                                       Common Stock.   An Eligible Director
may elect to receive the Eligible Director’s annual retainer in cash or in
Common Stock or in a fifty percent (50%) and fifty percent (50%) combination
thereof. In the case of awards or payments of retainers in Common Stock, the
number of shares shall be determined by dividing the amount of the award or
retainer elected to be received in Common Stock by the closing price of the
Company’s Common Stock on the New York Stock Exchange on the date of the award.
The closing price is referred to throughout this Plan as the “fair market
value.”

 

7.                                       Dividend Equivalents and Interest.

 

a.                                       Dividends.   If any award in Common
Stock, Restricted Stock or Restricted Stock Units is to be paid on a deferred
basis, the recipient may be entitled, on terms and conditions to be established
by the Committee, to receive a payment of, or credit equivalent to, any dividend
payable with respect to the number of shares subject to the award, which, as of
the record date for the dividend, have been awarded or made payable to the
recipient but not delivered.

 

b.                                      Interest.   If any award in cash is to
be paid on a deferred basis, the recipient may be entitled, on terms and
conditions to be established by the Committee, to be paid interest on the unpaid
amount.

 

8.                                       Restricted Stock and Restricted Stock
Unit Awards.   Restricted Stock represents awards made in Common Stock in which
the shares granted may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated except upon passage of time, or upon satisfaction of
other conditions, or both, in every case as provided by the Committee.
 Restricted Stock Units are awards denominated in units of shares of Common
Stock under which the issuance of Common Stock (or cash in lieu thereof) is
subject to such conditions (including continued service or performance
conditions or both) and terms as the Committee deems appropriate.  Unless
determined otherwise by the Committee, each Restricted Stock Unit will be equal
to one share of Common Stock, and will entitle the recipient to either the
issuance of Common Stock, payment of an amount of cash determined with reference
to the value of the Common Stock or a combination thereof, as determined by the
Committee.  The recipient of an award of Restricted Stock shall be entitled to
vote the shares awarded and to the payment of dividends on the shares from the
date the award of shares is made; and, in addition, all Special Distributions
(as defined in Section 11 hereof) thereon shall be credited to an Account as
described in Section 11.  The recipient of an award of Restricted Stock Units
shall not have any voting rights with respect to the shares underlying the award
unless

 

2

--------------------------------------------------------------------------------


 

and until such shares are issued to the recipient in settlement of the award;
however, unless the Committee provides otherwise, the recipient of an award of
Restricted Stock Units shall be entitled to the accrual of dividend equivalents
with respect to shares underlying the award from and after the date of the
award, and all Special Distributions (as defined in Section 11 hereof) paid with
respect to the shares underlying the award shall be credited to an Account
described in Section 11.  The recipient of an award of Restricted Stock or
Restricted Stock Units shall have a nonforfeitable interest in amounts credited
to an Account described in Section 11 in proportion to the lapse of restrictions
on the Restricted Stock and/or satisfaction of any vesting conditions for the
Restricted Stock Units to which such amounts relate. For example, when
restrictions lapse and/or vesting conditions are satisfied on fifty percent
(50%) of the Restricted Stock or Restricted Stock Units granted in an award, the
holder of such award shall have a nonforfeitable interest in fifty percent (50%)
of the amount credited to his or her account which is attributable to such
award. The holder of Restricted Stock or Restricted Stock Units shall receive a
payment in cash of any amount in his account as soon as practicable after the
vesting and/or lapse of restrictions relating thereto.

 

9.                                       Stock Option Awards.

 

a.                                       Type of Options.   Options shall be in
the form of options which do not qualify as incentive stock options under
Section 422 of the Internal Revenue Code.

 

b.                                      Purchase Price.   The purchase price of
the Common Stock under each option shall be determined by the Committee, but
shall not be less than 100 percent of the fair market value of the Common Stock
on the date of the award of the option.

 

c.                                       Terms and Conditions.   The  Committee
shall establish (i) the term of each option, (ii) the terms and conditions upon
which and the times when each option shall be exercised, and (iii) the terms and
conditions under which options may be exercised after termination as an Eligible
Director for any reason for periods not to exceed three years after such
termination.

 

d.                                      Purchase by Cash or Stock.   The
purchase price of shares purchased upon the exercise of any stock option shall
be paid (i) in full in cash, or (ii) in whole or in part (in combination with
cash) in full shares of Common Stock owned by the optionee or otherwise issuable
upon exercise of the option and valued at its fair market value on the date of
exercise, all pursuant to procedures approved by the Committee.

 

e.                                       Transferability.   Options shall not be
transferable other than by will or pursuant to the laws of descent and
distribution. During the lifetime of the person to whom an option has been
awarded, it may be exercisable only by such person or one acting in his stead or
in a representative capacity. Upon or after the death of the person to whom an
option is awarded, an option may be exercised by the optionee’s legatee or
legatees under his last will, or by the option holder’s personal representative
or distributee’s executive, administrator, or personal representative or
designee in accordance with the terms of the option.

 

3

--------------------------------------------------------------------------------


 

10.                                 Stock Appreciation Right Awards.   Stock
Appreciation Rights may be granted to Eligible Directors from time to time
either in tandem with or as a component of Stock Options granted under the Plan
(“tandem SARs”) or not in conjunction with Stock Options (“freestanding SARs”). 
A Stock Appreciation Right is a right that entitles the holder to receive, in
cash or shares of Common Stock or a combination thereof, as determined by the
Committee, value equal to or otherwise based on the excess of (i) the fair
market value of a specified number of shares of Common Stock at the time of
exercise over (ii) the exercise price of the right, as established by the
Committee on the date of grant.  Any Stock Appreciation Right granted in tandem
with a Stock Option may be granted at the same time such Stock Option is granted
or at any time thereafter before exercise or expiration of such Stock Option. 
All freestanding SARs shall be granted subject to the same terms and conditions
applicable to Stock Options as set forth in Section 9 and all tandem SARs shall
have the same exercise price, vesting, exercisability, forfeiture and
termination provisions as the Stock Option to which they relate.  Subject to the
provisions of Section 9 and the immediately preceding sentence, the Committee
may impose such other conditions or restrictions on any Stock Appreciation Right
as it shall deem appropriate.  Stock Appreciation Rights may be settled in
shares of Common Stock, cash or a combination thereof, as determined by the
Committee.

 

11.                                 Adjustments for Special Distributions.  
The Committee shall have the authority to change all awards granted under this
Plan to adjust equitably the purchase or exercise price thereof (if any) and the
number and kind of shares or other property subject thereto to reflect a special
distribution to shareholders or other extraordinary corporate action involving
distributions or payments to shareholders (collectively referred to as “Special
Distributions”). In the event of any Special Distribution, the Committee may
cause to be created a Special Distribution account (the “Account”) in the name
of the individual to whom awards have been granted hereunder (sometimes herein
referred to as a “Grantee”) to which shall be credited an amount determined by
the Committee, or, in the case of non-cash Special Distributions, make
appropriate comparable adjustments for or payments to or for the benefit of the
Grantee.

 

Amounts credited to the Account in accordance with the preceding rules shall be
credited with interest, accrued monthly, at an annual rate equal to the higher
of Moody’s Corporate Bond Yield Average or the prime rate in effect from time to
time, and such interest shall be credited in accordance with rules to be
established by the Committee. Notwithstanding the foregoing, at no time shall
the Committee permit the amount credited to the Grantee’s Account, to the extent
created with respect to outstanding Stock Options or Stock Appreciation Rights,
to exceed ninety percent (90%) of the purchase or exercise price of the
Grantee’s outstanding Stock Options and Stock Appreciation Rights to which such
amount relates. To the extent that any credit would cause the Account to exceed
that limitation, such excess shall be distributed to the Grantee.

 

Amounts credited to the Grantee’s Account shall be paid to the Grantee or, if
the Grantee is deceased, his or her beneficiary at the time that the awards to
which it relates are exercised or expire, whichever occurs first, or, in the
case of Restricted Stock or Restricted Stock Units, the date on which the award
vests and/or the restrictions relating to the award lapse.

 

4

--------------------------------------------------------------------------------


 

The Account shall for all purposes be deemed to be an unfunded promise to pay
money in the future in certain specified circumstances. As to amounts credited
to the Account, a Grantee shall have no rights greater than the rights of a
general unsecured creditor of the Company, and amounts credited to the Grantee’s
Account shall not be assignable or transferable other than by will or the laws
of descent and distribution, and such amounts shall not be subject to the claims
of the Grantee’s creditors.

 

12.                                 Adjustments and Reorganizations.  
The Committee may make such adjustments to awards granted under the Plan
(including the terms, exercise price, and otherwise) as it deems appropriate in
the event of changes that impact the Company, the Company’s share price, or
share status.

 

In the event of any merger, reorganization, consolidation, change of control,
recapitalization, separation, liquidation, stock dividend, stock split,
extraordinary dividend, spin-off, split-up, rights offering, share combination,
or other change in the corporate structure of the Company affecting the Common
Stock, the number and kind of shares that may be delivered under the Plan shall
be subject to such equitable adjustment as the Committee may deem appropriate.
Except as otherwise provided by the Committee, all authorized shares, share
limitations, and awards under the Plan shall be proportionately adjusted to
account for any increase or decrease in the number of issued shares of Common
Stock resulting from any stock split, stock dividend, reverse stock split, or
any similar reorganization or event. Notwithstanding anything in this Plan to
the contrary, all awards outstanding hereunder shall become fully vested upon
the occurrence of a change in control.

 

In the preceding paragraph, “change of control” means any of the following
events:

 

a.                                       An acquisition (other than directly
from the Company) of any voting securities of the Company by any Person (as used
in Section 13(d) or 14(d) of the Securities Exchange Act, and including any
“group” as such term is used in such sections) who immediately after such
acquisition is the Beneficial Owner (as used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 40 percent or more of the
combined voting power of the Company’s then outstanding voting securities;
provided that, in determining whether a change of control has occurred, voting
securities which are acquired by (i) an employee benefit plan (or a trust
forming a part thereof) maintained by the Company or any subsidiary of the
Company, (ii) the Company or any subsidiary of the Company, (iii) any Person
that, pursuant to Rule 13d-1 promulgated under the Securities Exchange Act, is
permitted to, and actually does, report its beneficial ownership of voting
securities of the Company on Schedule 13G (or any successor Schedule) (a “13G
Filer”) (provided that, if any 13G Filer subsequently becomes required to or
does report its Beneficial Ownership of voting securities of the Company on
Schedule 13D (or any successor Schedule) then such Person shall be deemed to
have first acquired, on the first date on which such Person becomes required to
or does so file, Beneficial Ownership of all voting securities of the Company
Beneficially Owned by it on such date, or (iv) any person in connection with a
Non-Control

 

5

--------------------------------------------------------------------------------


 

Transaction (as hereinafter defined), will not constitute an acquisition which
results in a change of control;

 

b.                                      Consummation of:

 

(1)                                  a merger, consolidation, or reorganization
involving the Company or any direct or indirect subsidiary of the Company,
unless:

 

(A)                              the stockholders of the Company immediately
before such merger, consolidation, or reorganization will own, directly or
indirectly, immediately following such merger, consolidation, or reorganization,
at least 50 percent of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger, consolidation, or
reorganization (the “Surviving Company”) or any parent thereof in substantially
the same proportion as their ownership of the voting securities of the Company
immediately before such merger, consolidation, or reorganization; and

 

(B)                                the individuals who were members of the Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, or reorganization constitute a majority of the members of the
Board of Directors of the Surviving Company or any parent thereof; and

 

(C)                                no person (other than the Company, any
subsidiary of the Company, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, any Schedule 13G Filer, the Surviving
Company, any subsidiary or parent of the Surviving Company, or any person who,
immediately prior to such merger, consolidation, or reorganization, was the
Beneficial Owner of 40 percent or more of the then outstanding voting securities
of the Company) is the Beneficial Owner of 40 percent or more of the combined
voting power of the Surviving Company’s then outstanding voting securities;

 

(D)                               a transaction described in clauses (A) through
(C) above is referred to herein as a “Non-Control Transaction;”

 

(2)                                  the complete liquidation or dissolution of
the Company; or

 

(3)                                  a sale or other disposition of all or
substantially all of the assets of the Company (other than a sale or other
disposition to an entity (1) of which at least 50% of the combined voting power
of the outstanding voting securities are owned, directly or indirectly, by
stockholders of the Company in substantially the same proportion as their
ownership of the voting securities of the Company, (2) a majority of whose board
of directors is comprised of individuals who were members of the Board

 

6

--------------------------------------------------------------------------------


 

immediately prior to the execution of the agreement providing for such sale or
other disposition and (3) of which no Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, any Schedule 13G Filer, the Surviving
Corporation, any Subsidiary or parent of the Surviving Corporation, or any
Person who, immediately prior to such merger, consolidation or reorganization,
was the Beneficial Owner of 40% or more of the then outstanding voting
securities of the Company) has Beneficial Ownership of 40% or more of the
combined voting power of the entity’s outstanding voting securities.

 

c.                                       Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by Company stockholders, was approved by a vote of
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
(including, but not limited to, a consent solicitation).

 

d.                                      Notwithstanding the foregoing, a change
of control will not be deemed to occur solely because any person (a “Subject
Person”) acquires beneficial ownership of more than the permitted amount of the
outstanding voting securities of the Company as a result of the acquisition of
voting securities by the Company which, by reducing the number of voting
securities outstanding, increases the proportional number of shares beneficially
owned by the Subject Person, provided that if a change of control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
voting securities which increases the percentage of the then outstanding voting
securities beneficially owned by the Subject Person, then a change of control
will be deemed to have occurred.

 

13.                                 Tax Withholding.   The Company shall have
the right to (i) make deductions from any settlement of an award under the Plan,
including the delivery or vesting of shares, or require shares or cash or both
be withheld from any award, in each case in an amount sufficient to satisfy
withholding of any federal, state, or local taxes required by law, or (ii) take
such other action as may be necessary or appropriate to satisfy any such
withholding obligations. The Committee may determine the manner in which such
tax withholding may be satisfied, and may permit shares of Common Stock (rounded
up to the next whole number) to be used to satisfy required tax withholding
based on the fair market value of any such shares of Common Stock, as of the
appropriate time of each award.

 

14.                                 Expenses.   The expenses of administering
the Plan shall be borne by the Company.

 

7

--------------------------------------------------------------------------------


 

15.                                 Amendments.   The Board shall have complete
power and authority to amend the Plan, provided that the Board shall not amend
the Plan in any manner that requires shareholder approval under applicable law
without such approval. No amendment to the Plan may, without the consent of the
individual to whom the award shall theretofore have been awarded, adversely
affect the rights of an individual under the award.

 

16.                                 Effective Date of the Plan.   The Plan was
effective on March 1, 2005 the date of its adoption by the Board (the “Effective
Date”).  This amendment and restatement of the Plan shall become effective on
March 1, 2010, the date of its adoption by the Committee.

 

17.                                 Termination.   The Board may terminate the
Plan or any part thereof at any time, provided that no termination may, without
the consent of the individual to whom any award shall theretofore have been
made, adversely affect the rights of an individual under the award.

 

18.                                 Other Actions.   Nothing contained in the
Plan shall be deemed to preclude other compensation plans which may be in effect
from time to time or be construed to limit the authority of the Company to
exercise its corporate rights and powers, including, but not by way of
limitation, the right of the Company (a) to award options for proper corporate
purposes otherwise than under the Plan to an employee or other person, firm,
corporation, or association, or (b) to award options to, or assume the option
of, any person in connection with the acquisition, by purchase, lease, merger,
consolidation, or otherwise, of the business and assets (in whole or in part) of
any person, firm, corporation, or association.

 

8

--------------------------------------------------------------------------------